Plaintiff in error, C.D. Fuller, was informed against for the murder of one James Morris, alleged to have been committed in Tulsa county on the 26th day of December, A.D. 1919, by shooting with a pistol. On his trial the jury found him guilty of manslaughter in the first degree *Page 72 
and fixed his punishment at four years in the penitentiary. From the judgment rendered on the verdict on April 27, 1920, an appeal was perfected by filing in this court on October 21, 1920, a petition in error with case-made.
His counsel of record has filed a motion to dismiss the appeal, stating that the governor of the state has granted a parole to said plaintiff in error.
The motion to dismiss is sustained, the appeal herein is dismissed and the case remanded to the trial court.